                                                                         CLERKS OFFICE U.S. DIST. COURT
                                                                            AT CHARLOTTESVILLE, VA
                                                                                  FILED
                                                                             05/21/2019
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA               JULIA C. DUDLEY, CLERK
                                 CHARLOTTESVILLE DIVISION                    BY: /s/ J. JONES
                                                                                DEPUTY CLERK

                                                  CASE NO. 3:18-cr-00025
  UNITED STATES OF AMERICA,
         v.                                       ORDER
  BENJAMIN DALEY,                                  JUDGE NORMAN K. MOON
                                  Defendant.


        This matter is before the Court upon Defendant Benjamin Daley’s motion in limine

 requesting the exclusion of any evidence of Defendant’s political views at trial. (Dkt. 92).

 Defendant pleaded guilty to Count One of the indictment on May 3, 2019, and the Court

 accepted Defendant’s guilty plea. (Dkt. 107, 111–114). Since there will be no trial of this

 matter, Defendant’s motion in limine, (dkt. 92), is hereby DENIED AS MOOT.

        It is so ORDERED.

        The Clerk of the Court is hereby directed to send a certified copy of this order to all

 counsel of record.

        Entered this ______
                      21st day of May, 2019.




Case 3:18-cr-00025-NKM-JCH Document 118 Filed 05/21/19 Page 1 of 1 Pageid#: 655
